                                          Case 5:20-cv-07555-SVK Document 13 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT O LINDOW,                                 Case No. 20-cv-07555-SVK
                                                      Plaintiff,
                                   8
                                                                                         REFERRAL FOR PURPOSE OF
                                                v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10    TANI CANTIL-SAKAUYE, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Edward J. Davila for consideration of whether the case is related to 20-cv-07550-EJD.

                                  15          SO ORDERED.

                                  16   Dated: December 1, 2020

                                  17                                                 ______________________________________
                                                                                     SUSAN VAN KEULEN
                                  18                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
